Order entered July 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00447-CV

COMPASS BANK, IMPROPERLY NAMED AS BBVA COMPASS BANCSHARES, INC.
                  D/B/A COMPASS BANK, Appellant

                                               V.

                               WALTER THORSON, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-02814-A

                                           ORDER
       Before the Court is the parties’ June 28, 2019 joint motion for extension of time to file

appellant’s brief. The parties explain they have agreed to attend mediation and request the

deadline to file appellant’s brief be extended to September 30, 2019.

       We GRANT the motion to the extent we ORDER either appellant’s brief or a motion to

dismiss the appeal be filed no later than September 30, 2019.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE